DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 and 3 (since the dependency of claim 3 was changed from claim 2 to claim 1 in the amendment of November 12, 2021), in the reply filed on November 12, 2021 is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 1, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David R. Van Buskirk (Reg. No. 72,243) on December 14, 2021.
The application has been amended as follows: 
	CLAIM 2, please CANCEL.
	CLAIMS 4-16, please CANCEL.

REASONS FOR ALLOWANCE
Claims 1 and 3 are allowable over the art of record, as newly renumbered claims 1 and 2.
	The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to a pharmaceutical composition comprising (a) a pharmaceutically acceptable carrier and (b) a molecular inhibitor of Natriuretic polypeptide receptor 1 ("Nprl"), wherein the molecular inhibitor of Nprl is[[:]] 1-cyclohexyl-3-(cyclopropylmethyl)-N-((3-methylisoxazol-5-yl)methyl)-2-oxo-2.3- dihydro-1H-benzo[d]imidazole-5-carboxamide. The closest relevant art, STN Registry  No. 1394592-04-1 (2012) is the same compound that is instantly recited, but the prior art does not teach, suggest or render obvious said compound in a pharmaceutical composition. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628 

/CRAIG D RICCI/Primary Examiner, Art Unit 1611